Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (2014/0146207), and further in view of Kokubun et al. (2013/0154041, from hereinafter “Kokubun”).

Re Claim 1. 
Yokogawa discloses in Fig. 10 and [0164]-[0172], an electromagnetic wave processing device comprising:
a photoelectric conversion element (504) formed in a silicon substrate (505); 
a narrow band filter (512A and 512B) stacked on a light incident surface side of the photoelectric conversion element and configured to transmit an electromagnetic wave having a desired wavelength; 
an interlayer film (503) respectively formed below the narrow band filter; and
the photoelectric conversion element is formed at a depth from an interface of the silicon substrate, the depth where a transmission wavelength of the narrow band filter is most absorbed.

Yokogawa fails to disclose:
interlayer films formed above the narrow band filter.

However, Kokubun discloses in Fig. 1:
interlayer films (22r-1, 22r-2, 22r-3, 22r-4) respectively formed above the multilayer interference filters (20r, 20g, 20b).

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 2. Yokogawa discloses, wherein
the depth of the photoelectric conversion element from the silicon substrate becomes deeper as the transmission wavelength of the narrow band filter is longer [0164]-[0172].

Re Claim 3. Yokogawa discloses, wherein the narrow band filter is a hole array-type plasmon filter [0019]-[0022]. 

Re Claim 4. Yokogawa discloses, wherein the narrow band filter is a dot array-type plasmon filter [0019]-[0022].


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of JP 2014-190966.

Re Claims 5 and 6. Yokogawa fails to disclose, wherein:
 the narrow band filter is a plasmon filter using guided mode resonant (GMR).
the narrow band filter is a plasmon filter having a bullseye structure.

However, JP 2014-190966 discloses in Fig. 9 and [0050]-[0051] wherein:
the narrow band filter is a plasmon filter using guided mode resonant (GMR).
the narrow band filter is a plasmon filter having a bullseye structure.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of Fukunga (2014/0084404).

Re Claim 7. 
Yokogawa fails to disclose: 
wherein the narrow band filter is a Fabry-Perot interferometer.

However, Fukunga discloses in Fig. 6:
wherein the narrow band filter is a Fabry-Perot interferometer (42).

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 16. 
Yokogawa fails to disclose, further comprising:
a drain configured to discharge unnecessary charges or holes.

However, Fukunga discloses in Figs. 1 and 6:
a drain configured to discharge unnecessary charges or holes [0007]-[0010] and [0023]-[0039].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of Ishiwata (2015/0048474).

Re Claim 8. Yokogawa fails to disclose:
wherein the photoelectric conversion element is not formed in a region of the silicon substrate, the region where an absorption wavelength of the narrow band filter is most absorbed.

However, Ishiwata discloses in Fig. 6:
wherein a photoelectric conversion element is not formed in a region of a silicon substrate, the region where an absorption wavelength of the narrow band filter is most absorbed [0089]-[0099].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 9. Yokogawa fails to disclose:
wherein the depth of the region where the photoelectric conversion element is not formed becomes deeper as the absorption wavelength of the narrow band filter is longer.

However, Ishiwata discloses in Fig. 6:
wherein the depth of the region where the photoelectric conversion element is not formed becomes deeper as the absorption wavelength is longer.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 10. Yokogawa fails to disclose, wherein:
the photoelectric conversion elements are respectively formed at positions shallower and deeper than the region where the photoelectric conversion element is not formed.

However, Ishiwata discloses in Fig. 6:
the photoelectric conversion elements are respectively formed at positions shallower and deeper than the region where the photoelectric conversion element is not formed.

 
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of JP 2004-22565.


Re Claim 11. Yokogawa fails to disclose, wherein:
a second signal amount obtained from a second photoelectric conversion element formed at a second depth is subtracted from a first signal amount obtained from a first photoelectric conversion element formed at a first depth.

However, JP 2004-22565 discloses in Figs. 1 and 7 [0024]-[0034] and [0061]-[0063]:
a second signal amount obtained from a second photoelectric conversion element formed at a second depth is subtracted from a first signal amount obtained from a first photoelectric conversion element formed at a first depth.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 13. Yokogawa as modified by Kokubun fails to disclose, wherein:
the first photoelectric conversion element is formed from a predetermined depth of the silicon substrate to near the interface of the silicon substrate, and the second photoelectric conversion element is formed in a region smaller than the first photoelectric conversion element at a shallow position of the silicon substrate.

However, it would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Re Claim 14. Yokogawa discloses in Fig. 10, wherein:
the first photoelectric conversion element and the second photoelectric conversion element are arranged in a horizontal direction.

Re Claim 15. Yokogawa fails to disclose, wherein:
the first photoelectric conversion element and the second photoelectric conversion element are arranged in a vertical direction.
	However, one of ordinary skill in the art can easily rearrange the photoelectric conversion elements in a vertical direction.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of Fukunga (2014/0084404).

Re Claim 17. Yokogawa fails to disclose, wherein:
the drain has a gradient in impurity concentration.

However, JP 58-42370 discloses in Figs. 4-6 and p. 2 (col. 1, ln 12) to p. 3 (col. 2, ln 17):
the drain has a gradient in impurity concentration.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 18. Yokogawa fails to disclose, wherein:
at least two or more semiconductor substrates are stacked, and the photoelectric conversion element is formed in at least one of an upper semiconductor substrate or a lower semiconductor substrate.

However, it would have been an obvious matter of design choice to stack two or more substrates and form a photoelectric conversion element  in at least one of the substrates.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of JP 2004-245674.

Re Claim 19. Yokogawa fails to disclose, wherein:
the photoelectric conversion element is formed in the upper semiconductor substrate, and a thermal sensor is stacked as the lower semiconductor substrate.

	However, JP 2004-245674 discloses in Figs. 1-4 and [0041]-[0064].
the photoelectric conversion element is formed in the upper semiconductor substrate, and a thermal sensor is stacked as the lower semiconductor substrate.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kokubun, and further in view of JP 2012-137485.

Re Claim 20. Yokogawa fails to disclose, wherein:
the thermal sensor is a sensor using plasmon resonance.

However, JP 2012-137485 discloses in [0099]-[0111]:
a thermal sensor is a sensor using plasmon resonance.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose “upper end depths of the first photoelectric conversion element and the second photoelectric conversion element are different but lower end positions of the first photoelectric conversion element and the second photoelectric conversion element are substantially same”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816